Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 1 recites 
calculating values for a first depth of cut controller design parameter for a plurality of drill bit designs; (mental process)
based on drilling data, correlating instances of coupled vibrations to values of the first depth of cut controller design parameter; (mental process)
based on the correlating, determining a set of one or more limits for the first depth of cut controller design parameter that mitigates occurrences of coupled vibrations; (mental process)
generating drill bit design rules based, at least in part, on the determined set of one or more limits for the first depth of cut controller design parameters.  (mental process)


The claimed concept is a method of evaluating drill bit designs  based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The claim did not recite additional elements. Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1 further comprising:
validating a drill bit design based, at least in part, on the generated drill bit design rules, wherein validating comprises determining that a value for the first depth of cut controller design parameter for the drill bit design lies within the set of one or more limits for values of the first depth of cut controller design parameters that mitigate occurrences of coupled vibrations.  (mental process)

Claim 3. The method of claim 2 further comprising:
based on a determination that the drill bit design is not valid, adjusting the drill bit design based, at least in part, on a difference between the value of the first depth of cut controller design parameter and the set of one or more limits for values of the first depth of cut controller design parameters that mitigate occurrences of coupled vibrations. (mental process)

Claim 4. The method of claim 1 wherein coupled vibrations comprise vibrations detected at a substantially similar frequency across two or more axes. (mental process)

Claim 5. The method of claim 4 wherein axes comprise an axial axis, a lateral axis, and a torsional axis.-Page 34 of 40-Docket Number: 164.2020-IPM-104323 Ul US  (data description)

Claim 6. The method of claim 1 wherein coupled vibrations further comprise high frequency coupled vibrations.  (data description)

Claim 7. The method of claim 1 wherein drilling data comprises at least one of vibrational data from drilling runs in a formation and vibrational data from simulated drilling runs.  (data description)

Claim 8. The method of claim 1 wherein the first depth of cut controller design parameter comprises at least one of a depth of cut, a critical depth of cut, a drilling efficiency, a depth of cut range, weight on bit taken off by a depth of cut controller, torque on bit taken off by a depth of cut controller, average weight on bit taken off by a depth of cut controller, and average torque on bit taken off by a depth of cut controller. (data description)

Claim 9. The method of claim 1, further comprising:
calculating values for a second depth of cut controller design parameter for a plurality of drill bit designs; based on drilling data, correlating instances of coupled vibrations to values of the second depth of cut controller design parameter; based on the correlating, determining a set of one or more limits for the second depth of cut controller design parameter that mitigates occurrences of coupled vibrations; and wherein generating drill bit design rules further comprises generating drill bit design rules based, at least in part, on the determined set of one or more limits for the first depth of cut controller design parameters and the determined set of one or more limits for the second depth of cut controller design parameter.  (mental process)

Claim 10. The method of claim 9, wherein generating drill bit design rules based, at least in part, on the determined set of one or more limits for the first depth of cut controller design parameters and the determined set of one or more limits for the second depth of cut controller design parameter comprises generating a multi-parameter design space wherein coupled vibrations are mitigated.-Page 35 of 40- Docket Number: 164.2020-IPM-104323 Ul US (mental process)

Same conclusion for independent claims 11 and 17 and dependent claims. Additional elements “processor and memory storing program” recited in claims 11 and 17 are considered as simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 11-12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 6879947 B1), in view of Ertas et al (US 2011/0077924 A1), hereinafter Ertas.

Claim 1. A method comprising:
Glass discloses calculating values for a first depth of cut controller design parameter for a plurality of drill bit designs; 
Glass: (col 5 line 6-23) “The basic bit design selected for this example is an 81/2-inch Security DBS FS 2645 polycrystalline diamond compact (PDC) bit. Design modifications are compared against this basic bit. In selecting a basic bit, variables can be selected using rules of thumb, such as starting with a bit having a selected number of blades, a certain bit profile, specific cutter sizes, and a specific back rake scheme. A computer modeling program is then used to obtain the relationship between a bit having these features and the torque curves resulting from use of the bit under certain conditions. A torque versus depth of cut relationship can be established from the computer model. New values for each variable can be inserted into the model to determine how the torque curve is affected. Visual evaluation of the effect of the changes can be quickly and directly made from the torque versus depth of cut curves.”
Glass discloses generating drill bit design rules based, at least in part, on the determined set of one or more limits for the first depth of cut controller design parameters.  
Glass: (col 5 line 6-23) “The family of curves in FIG. 1 represent different ROPs for ease of interpretation. A formula rather than a curve could be used to set out the relationship between the variables; however, the curves provide readily comprehensible information for making the design selection. RPM and ROP for the application provide depth of cut, and from the specific curves generated for the design being considered, the depth of cut can be determined.”
Glass: (col 3 line 6-35) “A feature of the described process of the present invention is that the formation compressive strength may be estimated by monitoring the torque experienced during the actual drilling of the bore hole. If the actual torque encountered during the drilling matches the predicted torque on the torque versus depth of cut curve, the validity of the computer model is confirmed. The computer model may then be employed to estimate the compressive strength of the formation. This technique provides an alternative to the geomechanical method for determining compressive strength and also dispenses with the requirement for performing subsurface measurements to determine compressive strength. In practicing the method, the first step is to gather the information regarding the application for the drill bit. This information includes the drilling system limitations or parameters such as torque output capacity of the downhole motor, speed of rotation or RPM of the motor, weight on bit limitations of the drilling assembly, and information regarding the expected formation compressive strength. Given the expected compressive strength of the formation and the expected rate of penetration of a basic bit, the depth of cut of the bit with a given bit RPM can be calculated using the computer modeling program.”

Glass does not appear to explicitly disclose based on drilling data, correlating instances of coupled vibrations to values of the first depth of cut controller design parameter; based on the correlating, determining a set of one or more limits for the first depth of cut controller design parameter that mitigates occurrences of coupled vibrations; 

However, Ertas discloses based on drilling data, correlating instances of coupled vibrations to values of the first depth of cut controller design parameter; 
on [0047] “The methods of mitigating vibrations 100 begin, as illustrated, by obtaining drilling parameters, at box 102. As described above, the drilling parameters obtained may include drill tool assembly data 104 and/or drilling operations parameters 106. The data collected or obtained while obtaining drilling parameters may depend on the context in which the present systems and methods are being used. … Alternatively, in the context of ongoing field operations, the obtained drilling parameters may be limited to drill tool assembly data 104 regarding a narrow selection of drill tool assemblies and/or a narrow set of drilling operations parameters, such as may be constrained by equipment on-site. Moreover, in the context of ongoing field operations, the obtained drilling parameters 102 may include measured or monitored data regarding the ongoing drilling operations. …”
Ertas: [0080] More sophisticated versions of the base model, with additional inputs, can also be used to construct absolute vibration indices that predict bit bounce and stick-slip behavior. Additionally or alternatively, the technologies can be used in hindcast mode by using additional input from drilling logs. In hindcast mode, the various vibration indices can be displayed as tracks in a log to facilitate correlation between the observed behavior and the computed indices. This allows for calibration of previously unknown or poorly known parameters and can shed light into the root causes of poor vibrational performance, each of which can lead to better designs.
Ertas: [0190-0193] “As previously discussed the predicted behavior for each of the vibration modes can be determined by examining each of the vibration indices separately. However, it is possible that the individual predicted vibration performance for a given set of operating conditions may predict good performance for one of the indices while predicting poor performance for one or more of the other vibration indices. Therefore, in some implementations, two or more of the vibration modes and two or more corresponding indices may be considered in conjunction in efforts to reduce vibration during drilling operations. These implementations will enable designing and identifying the drill tool assembly design that mitigates vibrational dysfunction over a desired range of at least one or more of RPM, WOB, and depth. … FIG. 10 provides one schematic two-dimensional embodiment of a representative combined vibration performance index plot. [correspond to instances of coupled vibrations] The combined vibration performance index plot may illustrate the indices with common axes to provide an idea of the normal operating parameters (WOB, RPM) that the drill tool assembly can be operated at in order to avoid torsional oscillations (such as stick-slip), lateral bending (such as whirl) and the axial mode of vibration (such as bit bounce). While a two dimensional plot is illustrated, these indices may be plotted as a function of depth using a three-dimensional chart. Other variations on the representative plot are within the scope of the present disclosure and may be developed for specific or general application. In the exemplary combined index plot of FIG. 10, considering that the stick-slip region 1012 is the region associated with the instability moving further away from the instability region provides a parameter space more resistant to stick-slip issues. Additionally, by considering the combined index plot of FIG. 10, the movement away from the stick-slip region can be informed so as to not enter regions prone to axial vibrations 1014 or lateral bending 1016.”
Ertas discloses based on the correlating, determining a set of one or more limits for the first depth of cut controller design parameter that mitigates occurrences of coupled vibrations; 
Ertas: [0056] “As illustrated in FIG. 1, the methods of the present disclosure include utilizing the vibrational indice(s) to identify at least one drilling parameter change that could be implemented to mitigate drill tool assembly vibrations, at box 116. As will be described in greater detail below, the present systems and methods encompass the development and utilization of multiple vibrational indices. The manner in which the one or more vibrational indices are utilized may vary depending on the nature of the vibrational indices. For example, some of the vibrational indices described herein are best presented graphically whereas others may be amenable to numerical representation. In some implementations, the vibrational indices may be calculated across a range of values for one or more drilling parameters and the utilization of the parameters may comprise identifying the combination of parameter values that results in the lowest vibrations, in the highest rate of penetration, or in optimizing some other objective. For most implementations, the objective in utilizing the vibrational indices will be to minimize vibrations by identifying preferred drilling parameters within a range of suitable drilling parameters. While multiple indices and drilling parameters may be considered, some implementations may comprise utilization of a single vibrational index and the identification of a drilling parameter change may comprise merely identifying the drilling parameter condition corresponding to the lowest (or highest) vibrational index value.”
Glass and Ertas are analogous art because they are from the “same field of endeavor” drill bit analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Glass and Ertas before him or her, to modify the method of Glass to include the vibration performance index of Ertas because this combination aid in the design or manufacture of a drill tool assembly.
The suggestion/motivation for doing so would have been Ertas: [0002] “The present disclosure relates generally to the field of mitigating drilling vibrations to improve rate of penetration during a drilling operation and/or to extend the usable life of the drill tool assembly components. More particularly, the present disclosure relates to methods and systems to increase overall drilling performance by mitigating vibrational dysfunction associated with torsional and/or axial drill tool assembly vibrations.”
Therefore, it would have been obvious to combine Glass and Ertas to obtain the invention as specified in the instant claim(s).


Regarding Claim 11, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 11 recites “A non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device”.
Ertas discloses A non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device on [0196].

Regarding Claim 17, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 17 recites “a processor; and a computer-readable medium having instructions stored thereon that are executable by the processor to cause the apparatus to, -Page 37 of 40-”.
Ertas discloses a processor; and a computer-readable medium having instructions stored thereon that are executable by the processor to cause the apparatus to, -Page 37 of 40- 
on [0196].

Claim 2
Glass discloses validating a drill bit design based, at least in part, on the generated drill bit design rules, wherein validating comprises determining that a value for the first depth of cut controller design parameter for the drill bit design lies within the set of one or more limits for values of the first depth of cut controller design parameters 
Glass: (col 5 line 6-23) “The family of curves in FIG. 1 represent different ROPs for ease of interpretation. A formula rather than a curve could be used to set out the relationship between the variables; however, the curves provide readily comprehensible information for making the design selection. RPM and ROP for the application provide depth of cut, and from the specific curves generated for the design being considered, the depth of cut can be determined.”
Glass: (col 3 line 6-35) “A feature of the described process of the present invention is that the formation compressive strength may be estimated by monitoring the torque experienced during the actual drilling of the bore hole. If the actual torque encountered during the drilling matches the predicted torque on the torque versus depth of cut curve, the validity of the computer model is confirmed. The computer model may then be employed to estimate the compressive strength of the formation. This technique provides an alternative to the geomechanical method for determining compressive strength and also dispenses with the requirement for performing subsurface measurements to determine compressive strength. In practicing the method, the first step is to gather the information regarding the application for the drill bit. This information includes the drilling system limitations or parameters such as torque output capacity of the downhole motor, speed of rotation or RPM of the motor, weight on bit limitations of the drilling assembly, and information regarding the expected formation compressive strength. [correspond to vibration performance index of Ertas] Given the expected compressive strength of the formation and the expected rate of penetration of a basic bit, the depth of cut of the bit with a given bit RPM can be calculated using the computer modeling program.”
Ertas discloses determining that a value for the first depth of cut controller design parameter for the drill bit design lies within the set of one or more limits for values of the first depth of cut controller design parameters that mitigate occurrences of coupled vibrations.  
Ertas: [0056] “As illustrated in FIG. 1, the methods of the present disclosure include utilizing the vibrational indice(s) to identify at least one drilling parameter change that could be implemented to mitigate drill tool assembly vibrations, at box 116. As will be described in greater detail below, the present systems and methods encompass the development and utilization of multiple vibrational indices. The manner in which the one or more vibrational indices are utilized may vary depending on the nature of the vibrational indices. For example, some of the vibrational indices described herein are best presented graphically whereas others may be amenable to numerical representation. In some implementations, the vibrational indices may be calculated across a range of values for one or more drilling parameters and the utilization of the parameters may comprise identifying the combination of parameter values that results in the lowest vibrations, in the highest rate of penetration, or in optimizing some other objective. For most implementations, the objective in utilizing the vibrational indices will be to minimize vibrations by identifying preferred drilling parameters within a range of suitable drilling parameters. While multiple indices and drilling parameters may be considered, some implementations may comprise utilization of a single vibrational index and the identification of a drilling parameter change may comprise merely identifying the drilling parameter condition corresponding to the lowest (or highest) vibrational index value.”

Claim 3. The method of claim 2 further comprising:
Glass discloses based on a determination that the drill bit design is not valid, adjusting the drill bit design based, at least in part, on a difference between the value of the first depth of cut controller design parameter and the set of one or more limits for values of the first depth of cut controller design parameters that mitigate occurrences of coupled vibrations.  
Glass: (col 3 line 6-64) “A feature of the described process of the present invention is that the formation compressive strength may be estimated by monitoring the torque experienced during the actual drilling of the bore hole. If the actual torque encountered during the drilling matches the predicted torque on the torque versus depth of cut curve, the validity of the computer model is confirmed. [correspond to determine the drill bit design is valid or not] The computer model may then be employed to estimate the compressive strength of the formation. This technique provides an alternative to the geomechanical method for determining compressive strength and also dispenses with the requirement for performing subsurface measurements to determine compressive strength. In practicing the method, the first step is to gather the information regarding the application for the drill bit. This information includes the drilling system limitations or parameters such as torque output capacity of the downhole motor, speed of rotation or RPM of the motor, weight on bit limitations of the drilling assembly, and information regarding the expected formation compressive strength. [correspond to vibration performance index of Ertas] Given the expected compressive strength of the formation and the expected rate of penetration of a basic bit, the depth of cut of the bit with a given bit RPM can be calculated using the computer modeling program. A depth of cut versus RPM/ROP curve can be created for the expected RPM range and ROP range to determine a DOC range. From these curves, a depth of cut versus torque curve can be created for the basic bit design. In the computer modeling, changes can be made in the cutter size, shape, placement, composition, number of blades, bit profile, cone angle, etc., to evaluate the effect of these changes on the torque versus DOC curve. [correspond to adjusting the drill bit design based, at least in part, on a difference between the value of the first depth of cut controller design parameter and the set of one or more limits for values of the first depth of cut controller design parameters] A bit is selected using this process with a cutter and a blade design or profile that optimizes the bit performance within the given formation and within operating limitations of the drilling system. During the actual drilling of the well bore, the torque encountered by the bit while attaining the calculated ROP may be compared with that predicted from the computer model. If the actual values correlate with the predicted values, the computer model can be validated and employed to predict other aspects of the formation, including compressive strength.”

Regarding Claims 12 and 18, the same ground of rejection is made as discussed above Claims 2-3 for substantially similar rationale. 

Claim 7. The method of claim 1 Ertas discloses wherein drilling data comprises at least one of vibrational data from drilling runs in a formation and vibrational data from simulated drilling runs.  
Ertas [0047] “The methods of mitigating vibrations 100 begin, as illustrated, by obtaining drilling parameters, at box 102. As described above, the drilling parameters obtained may include drill tool assembly data 104 and/or drilling operations parameters 106. The data collected or obtained while obtaining drilling parameters may depend on the context in which the present systems and methods are being used. … Alternatively, in the context of ongoing field operations, the obtained drilling parameters may be limited to drill tool assembly data 104 regarding a narrow selection of drill tool assemblies and/or a narrow set of drilling operations parameters, such as may be constrained by equipment on-site. Moreover, in the context of ongoing field operations, the obtained drilling parameters 102 may include measured or monitored data regarding the ongoing drilling operations. …”

Claim 8, 14
Glass discloses wherein the first depth of cut controller design parameter comprises at least one of a depth of cut, a critical depth of cut, a drilling efficiency, a depth of cut range, weight on bit taken off by a depth of cut controller, torque on bit taken off by a depth of cut controller, average weight on bit taken off by a depth of cut controller, and average torque on bit taken off by a depth of cut controller.  
Glass: (col 5 line 6-23) “The basic bit design selected for this example is an 81/2-inch Security DBS FS 2645 polycrystalline diamond compact (PDC) bit. Design modifications are compared against this basic bit. In selecting a basic bit, variables can be selected using rules of thumb, such as starting with a bit having a selected number of blades, a certain bit profile, specific cutter sizes, and a specific back rake scheme. A computer modeling program is then used to obtain the relationship between a bit having these features and the torque curves resulting from use of the bit under certain conditions. A torque versus depth of cut relationship can be established from the computer model. New values for each variable can be inserted into the model to determine how the torque curve is affected. Visual evaluation of the effect of the changes can be quickly and directly made from the torque versus depth of cut curves.”

Claim 9, 15
Ertas discloses calculating values for a second depth of cut controller design parameter for a plurality of drill bit designs; based on drilling data, correlating instances of coupled vibrations to values of the second depth of cut controller design parameter; based on the correlating, determining a set of one or more limits for the second depth of cut controller design parameter that mitigates occurrences of coupled vibrations; and wherein generating drill bit design rules further comprises generating drill bit design rules based, at least in part, on the determined set of one or more limits for the first depth of cut controller design parameters and the determined set of one or more limits for the second depth of cut controller design parameter.  
Ertas: [0058] “Depending on the environment in which the present systems and methods are utilized, the adjustment of the at least one drilling parameter may be based on the vibrational indice(s) and/or on the determined or identified drilling parameter change. … Additionally or alternatively, an operator or other person in the field may consider both the vibrational indices and the identified drilling parameter change. Still additionally, in some implementations, the methods described herein may be applied iteratively by computer systems to evaluate multiple combinations of drill tool assembly configurations and drilling operations parameters. The iterative process may utilize the frequency-domain models to generate a plurality of vibrational indices for combinations of drill tool assemblies and drilling operations parameters. The computer system may be adapted to identify the combination of drill tool assembly configurations and drilling operations parameters and drilling operating conditions that results in the lowest vibrational index or indices. …”
[0066] “As can be understood, the design methods 200 may be implemented before a wellbore is drilled or at any point during a drilling operation, such as prior to an opportunity to change the drill tool assembly design (e.g., prior to replacing a drill bit). …. Other factors that may be considered include cost, risk, etc. In some implementations, the steps of selecting a preferred drill tool assembly design and developing a drilling plan may be implemented iteratively or recursively to optimize the drilling plan and/or the drill tool assembly design.”

Claim(s) 4-6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 6879947 B1), in view of Ertas et al (US 2011/0077924 A1), hereinafter Ertas, and Jain et al (NPL: High0frequency torsional dynamics of drilling systems: an analysis of the bit-systems interaction, 2014), hereinafter Jain.

Claim 4. The method of claim 1 Glass and Ertas do not appear to explicitly disclose wherein coupled vibrations comprise vibrations detected at a substantially similar frequency across two or more axes.  
However, Jain discloses vibrations detected at a substantially similar frequency across two or more axes on (page 4) Fig. 7

    PNG
    media_image1.png
    279
    1260
    media_image1.png
    Greyscale

Glass, Ertas and Jain are analogous art because they are from the “same field of endeavor” drill bit analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Glass, Ertas and Jain before him or her, to modify the method of Glass to include the vibration performance index of Ertas and the vibration analysis of Jain because this combination improves the design of a drill tool assembly.
The suggestion/motivation for doing so would have been Jain (Abstract) “The integrated analysis investigating rock, cutter, bit, and BHA interaction identifies HFTO as a bit-induced BHA torsional resonance that can occur at vibration modes higher than the fundamental mode of the BHA. It is demonstrated that modes most susceptible to exhibiting HFTO can be identified and the dominant mode predicted. The understanding gained can be employed to mitigate torsional resonance and enhance drilling performance.”
Therefore, it would have been obvious to combine Glass, Ertas and Jain to obtain the invention as specified in the instant claim(s).

Claim 5. The method of claim 4 wherein axes comprise an axial axis, a lateral axis, and a torsional axis.-Page 34 of 40- Docket Number: 164.2020-IPM-104323 Ul US  
Jain (page 4) Fig. 7

    PNG
    media_image1.png
    279
    1260
    media_image1.png
    Greyscale


Regarding Claims 13 and 19, the same ground of rejection is made as discussed above Claims 4-5 for substantially similar rationale. 

Claim 6. The method of claim 1 Glass and Ertas do not appear to explicitly disclose wherein coupled vibrations further comprise high frequency coupled vibrations.  

However, Jain discloses coupled vibrations further comprise high frequency coupled vibrations on (page 4)

    PNG
    media_image2.png
    113
    1262
    media_image2.png
    Greyscale

Glass, Ertas and Jain are analogous art because they are from the “same field of endeavor” drill bit analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Glass, Ertas and Jain before him or her, to modify the method of Glass to include the vibration performance index of Ertas and the vibration analysis of Jain because this combination improves the design of a drill tool assembly.
The suggestion/motivation for doing so would have been Jain (Abstract) “The integrated analysis investigating rock, cutter, bit, and BHA interaction identifies HFTO as a bit-induced BHA torsional resonance that can occur at vibration modes higher than the fundamental mode of the BHA. It is demonstrated that modes most susceptible to exhibiting HFTO can be identified and the dominant mode predicted. The understanding gained can be employed to mitigate torsional resonance and enhance drilling performance.”
Therefore, it would have been obvious to combine Glass, Ertas and Jain to obtain the invention as specified in the instant claim(s).


Allowable Subject Matter
Claims 10,16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 101 rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
Glass (US 6879947 B1) teaches a method for designing drill bit to achieve optimum performance in a specified drilling application defined by the drilling system, the formation to be drilled and the configuration of the bore hole. A depth of cut versus predicted torque for a basic bit configuration is evaluated for different configurations of the drill bit. A computer modeling program is used to obtain the predicted torque for the basic bit configuration, and its modifications. 
Ertas et al (US 2011/0077924 A1) teaches a method to increase overall drilling performance by mitigating vibrational dysfunction associated with torsional and/or axial drill tool assembly vibrations.
Jain et al (NPL: High0frequency torsional dynamics of drilling systems: an analysis of the bit-systems interaction, 2014) teaches a method for evaluating bit-rock interaction related to high frequency vibrations.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 10, 16 and 20
wherein generating drill bit design rules based, at least in part, on the determined set of one or more limits for the first depth of cut controller design parameters and the determined set of one or more limits for the second depth of cut controller design parameter comprises generating a multi-parameter design space wherein coupled vibrations are mitigated.-Page 35 of 40- Docket Number: 164.2020-IPM-104323 Ul US  
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148